EXHIBIT 10.1
 
CHANGE OF CONTROL SEVERANCE AGREEMENT
 
AGREEMENT, dated as of the [___] day of [___], [___] (this “Agreement”), by and
between Schnitzer Steel Industries, Inc., an Oregon corporation (the “Company”),
and [___] (the “Executive”).
 
WHEREAS, the Compensation Committee (the “Committee”) of the Board of Directors
of the Company (the “Board”), has determined that it is in the best interests of
the Company and its stockholders to assure that the Company will have the
continued dedication of the Executive, notwithstanding the possibility, threat
or occurrence of a Change of Control (as defined herein).  The Committee
believes it is imperative to diminish the inevitable distraction of the
Executive by virtue of the personal uncertainties and risks created by a pending
or threatened Change of Control and to encourage the Executive’s full attention
and dedication to the Company in the event of any threatened or pending Change
of Control, and to provide the Executive with compensation and benefits
arrangements upon a Change of Control that ensure that the compensation and
benefits expectations of the Executive will be satisfied and that provide the
Executive with compensation and benefits arrangements that are competitive with
those of other corporations.  Therefore, in order to accomplish these
objectives, the Committee has caused the Company to enter into this Agreement.
 
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
 
Section 1. Certain Definitions.
 
(a)    “Affiliated Company” means any company controlled by, controlling or
under common control with the Company.
 
(b)    “Change of Control” means:
 
(1)    Any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of twenty percent (20%) or more of
either (A) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that, for purposes of this Section 1(b), the following
acquisitions shall not constitute a Change of Control:  (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Affiliated Company or (iv) any acquisition by
any corporation pursuant to a transaction that complies with Sections
1(b)(3)(A), 1(b)(3)(B) and 1(b)(3)(C);
 
(2)    Any time at which individuals who, as of the date hereof, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date
 
1

--------------------------------------------------------------------------------


hereof whose election, or nomination for election by the Company’s stockholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;
 
(3)    Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than fifty percent (50%) of the then-outstanding shares of
common stock (or, for a non-corporate entity, equivalent securities) and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors (or, for a non-corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such Business Combination (including, without limitation, an entity that, as a
result of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be, (B) no Person (excluding any
corporation resulting from such Business Combination or any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, twenty percent
(20%) or more of, respectively, the then-outstanding shares of common stock of
the corporation resulting from such Business Combination or the combined voting
power of the then-outstanding voting securities of such corporation, except to
the extent that such ownership existed prior to the Business Combination, and
(C) at least a majority of the members of the board of directors (or, for a
non-corporate entity, equivalent governing body) of the entity resulting from
such Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement or of the action of the Board providing for
such Business Combination; or
 
(4)    Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company other than in connection with the Company’s
bankruptcy or insolvency.
 
Notwithstanding anything in the foregoing to the contrary, unless otherwise
determined by the Board, no Change of Control shall be deemed to have occurred
for purposes of this Agreement if (a) the Executive is a part of a group that
constitutes a Person which becomes a beneficial owner of Voting Securities in a
transaction that otherwise would have resulted in a Change of Control under
subparagraph (1) above, or (b) the Executive acquires (other than on the same
basis as all
 
2

--------------------------------------------------------------------------------


other holders of shares of Common Stock of the Company) an equity interest in an
entity that acquires the Company in a Change of Control otherwise described
under subparagraph (3) above.
 
(c)    “Change of Control Period” means the period commencing on the Effective
Date and ending on the date that is eighteen (18) months following the Effective
Date.
 
(d)    “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985.
 
(e)    “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations and other guidance promulgated thereunder.
 
(f)    “Effective Date” means the first date on which a Change of Control
occurs.  Notwithstanding anything in this Agreement to the contrary, if a Change
of Control occurs and if the Executive’s employment with the Company is
terminated prior to the date on which the Change of Control occurs, and if it is
reasonably demonstrated by the Executive that such termination of employment (1)
was at the request of a third party that has taken steps reasonably calculated
to effect a Change of Control or (2) otherwise arose in connection with or
anticipation of a Change of Control, then “Effective Date” means the date
immediately prior to the date of such termination of employment.
 
Section 2.    Termination of Employment during the Change of Control Period.
 
(a)    Death or Disability.  The Executive’s employment shall terminate
automatically if the Executive dies during the Change of Control Period.  If the
Company determines in good faith that the Disability (as defined herein) of the
Executive has occurred during the Change of Control Period (pursuant to the
definition of “Disability”), it may give to the Executive written notice in
accordance with Section 9(b) of its intention to terminate the Executive’s
employment.  In such event, the Executive’s employment with the Company shall
terminate effective on the thirtieth (30th) day after receipt of such notice by
the Executive (the “Disability Effective Date”), provided that, within the
thirty (30) days after such receipt, the Executive shall not have returned to
full-time performance of the Executive’s duties.  “Disability” means the absence
of the Executive from the Executive’s duties with the Company on a full-time
basis for one hundred eighty (180) consecutive business days as a result of
incapacity due to mental or physical illness that is determined to be total and
permanent by a physician selected by the Company or its insurers and reasonably
acceptable to the Executive or the Executive’s legal representative.
 
(b)    Cause.  The Company may terminate the Executive’s employment during the
Change of Control Period with or without Cause.  “Cause” means:
 
(1)    the willful and continued failure substantially to perform the
Executive’s duties with the Company or any Affiliated Company (other than as a
result of the Executive’s incapacity due to physical or mental illness or injury
or following the Executive’s delivery of a Notice of Termination for Good
Reason), after a written demand for substantial performance is delivered to the
Executive by the Board, the Chief Executive Officer of the Company or a
 
3

--------------------------------------------------------------------------------


senior officer of the Company to whom the Executive reports that specifically
identifies the manner in which the Board or the Chief Executive Officer of the
Company believes that the Executive has not substantially performed the
Executive’s duties;
 
(2)    the willful engaging by the Executive in illegal conduct which results in
material and demonstrable damage to the business or reputation of the Company;
or
 
(3)    conviction of, or plea of guilty or nolo contendere to, a charge of
commission of a felony.
 
For purposes of this Section 2(b), no act, or failure to act, on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company.  Any
act, or failure to act, based upon authority (A) given pursuant to a resolution
duly adopted by the Board, or if the Company is not the ultimate parent
corporation of the Affiliated Companies and is not publicly-traded, the board of
directors of the ultimate parent of the Company (the “Applicable Board”), (B)
[given pursuant to written instructions of the Chief Executive Officer of the
Company or a senior officer of the Company to whom the Executive reports]1 or
(C) in accordance with the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company.  The cessation of
employment of the Executive shall not be deemed to be for Cause unless and until
(I) the Executive has been given notice in reasonable detail by the Company of
the existence of the circumstances claimed to constitute Cause within ninety
(90) days following the initial existence of such circumstances, and given an
opportunity of thirty (30) days to cure, and such circumstances remain uncured
at the end of such thirty (30)-day period, and (II) there shall have been
delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than two-thirds of the entire membership of the
Applicable Board (excluding the Executive, if the Executive is a member of the
Applicable Board) at a meeting of the Applicable Board called and held for such
purpose (after reasonable notice is provided to the Executive and the Executive
is given an opportunity, together with counsel for the Executive, to be heard
before the Applicable Board), finding that, in the good faith opinion of the
board, the Executive is guilty of the conduct described in Section 2(b), and
specifying the particulars thereof in detail.
 
(c)    Good Reason.  During the Change of Control Period, the Executive’s
employment may be terminated by the Executive for Good Reason or by the
Executive voluntarily without Good Reason.  “Good Reason” means:
 
(1)    any material diminution in the Executive’s position;
 
(2)    any material reduction by the Company in the Executive’s base salary as
in effect immediately prior to the Effective Date;
 
 

--------------------------------------------------------------------------------

1           Depending on the Executive’s level.
4

--------------------------------------------------------------------------------


(3)    the Company requiring the Executive to be based at a location more than
seventy five (75) miles from where the Executive’s office is located immediately
preceding the Effective Date;
 
(4)    the failure by the Company to continue in effect any Material Plan (as
hereinafter defined) in which the Executive is participating immediately prior
to the Effective Date (or Material Plans providing the Executive with at least
substantially similar benefits) other than as a result of the normal expiration
of any such Material Plan in accordance with its terms as in effect immediately
prior to the Effective Date, or the taking of any action, or the failure to act,
by the Company which would materially adversely affect the Executive’s continued
participation in any of such Material Plans on at least as favorable a basis to
the Executive as is the case immediately prior to the Effective Date or which
would materially reduce the Executive’s benefits in the future under any of such
Material Plans or deprive the Executive of any material benefit enjoyed by the
Executive immediately prior to the Effective Date;
 
(5)    the failure by the Company to pay the Executive any material portion of
the Executive’s current or deferred compensation within seven (7) days of the
date such compensation is due; or
 
(6)    any failure by the Company to comply with and satisfy Section 8(c).
 
For purposes of this Agreement, “Plan” shall mean any compensation plan, such as
an incentive compensation, stock option, restricted stock or performance share
plan, or any employee benefit plan such as a thrift, pension, profit sharing,
deferred compensation, medical, disability, accident, life insurance, or
relocation plan or policy, or any other plan, program or policy of the Company
intended to benefit employees, and a “Material Plan” shall mean any Plan
providing (A) an annual incentive cash opportunity target, expressed as a
percentage of the Executive’s base salary; (B) a long-term incentive opportunity
(payable in cash or Company stock); (C) a savings and/or retirement benefit
(including, without limitation, Plans qualified under Section 401(a) of the Code
and Plans not so qualified); and (D) health care insurance coverage.
 
The Executive’s employment shall not be deemed to have been terminated by the
Executive for Good Reason unless he has provided the Company with written notice
of the existence of the circumstances claimed to constitute Good Reason within
ninety (90) days following the initial existence of such circumstances, and the
Company has not remedied such circumstances within thirty (30) days of its
receipt of such notice from the Executive.  The Executive’s mental or physical
incapacity following the occurrence of an event described above in clauses (1)
through (6) shall not affect the Executive’s ability to terminate employment for
Good Reason.
 
(d)    Notice of Termination.   Any termination by the Company for Cause,  or by
the Executive for Good Reason, shall be communicated by Notice of Termination to
the other party hereto given in accordance with Section  9(b).   “Notice of
Termination” means a written notice that (1) indicates the specific termination
provision in this Agreement relied upon, (2) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
 
5

--------------------------------------------------------------------------------


indicated, and (3) if the Date of Termination (as defined herein) is other than
the date of receipt of such notice, specifies the Date of Termination (which
Date of Termination shall be not more than thirty (30) days after the giving of
such notice).  The failure by the Executive or the Company to set forth in the
Notice of Termination any fact or circumstance that contributes to a showing of
Good Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s respective rights hereunder.
 
(e)    Date of Termination. “Date of Termination” means (1) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified in the Notice of Termination (which date shall not be more than thirty
(30) days after the giving of such notice), as the case may be, (2) if the
Executive’s employment is terminated by the Company other than for Cause or
Disability, the date on which the Company notifies the Executive of such
termination, (3) if the Executive resigns without Good Reason, the date on which
the Executive notifies the Company of such termination, and (4) if the
Executive’s employment is terminated by reason of death or Disability, the date
of death of the Executive or the Disability Effective Date, as the case may be.
 
(f)    Compensation During Dispute.  With respect to any termination of the
Executive's employment during the Change of Control Period, if within fifteen
(15) days after any Notice of Termination is given, or, if later, prior to the
Date of Termination, the party receiving such Notice of Termination notifies the
other party that a dispute exists concerning the termination (a “Notice of
Dispute”), the Company shall continue to pay the Executive the full compensation
in effect when the Notice of Termination was given (including, but not limited
to, his then current annual base salary) and continue the Executive as a
participant in all Plans in which the Executive was participating when the
Notice of Termination was given until the earliest of (i) the date on which the
Change of Control Period ends, (ii) the date on which the dispute is finally
resolved, either by mutual written agreement of the parties or by a final
judgment, order or decree of an arbitrator or a court of competent jurisdiction
(which is not appealable or with respect to which the time for appeal therefrom
has expired and no appeal has been perfected), or (iii) six (6) months after the
later of (x) the Date of Termination or (y) the date the Notice of Dispute was
given; provided, however, that this Section 2(f) shall be applicable in the
event of a Notice of Dispute given by the Executive only if such notice is given
in good faith and the Executive pursues the resolution of such dispute with
reasonable diligence.  
 
(g)    No Offset or Reduction.  Amounts paid under Section 2(f) are in addition
to other amounts due under this Agreement and shall not, for example,  be offset
against or reduce any amounts otherwise due under Section 3(a) hereof.
 
(h)    Separation from Service. The Executive shall not be obligated to perform
any services after the Date of Termination that would prevent the termination of
his employment on
 
6

--------------------------------------------------------------------------------


such Date of Termination from qualifying as a “separation from service” as
defined in Treasury Regulations §1.409A-1(h).
 
Section 3.    Obligations of the Company upon Termination during the Change of
Control Period.  
 
(a)    Good Reason; Other Than for Cause, Death or Disability.  If, during the
Change of Control Period, the Company terminates the Executive’s employment
other than for Cause, death or Disability or the Executive terminates employment
for Good Reason:
 
(1)    the Company shall pay to the Executive, within thirty (30) days after the
Date of Termination, the aggregate of the following amounts:
 
(A)    the sum of (i) the Executive’s full base salary through to the Date of
Termination at the rate in effect just prior to the time a Notice of Termination
is given, plus any benefits or awards which pursuant to the terms of any Plans
have been earned or become payable, but which have not yet been paid to the
Executive, provided, however, that with respect to a termination of the
Executive’s employment for Good Reason based on a reduction by the Company in
the Executive’s base salary as in effect immediately prior to the Effective
Date, the Company shall pay the Executive’s full base salary through the Date of
Termination at the rate in effect just prior to such reduction plus any benefits
or awards which pursuant to the terms of any Plans have been earned or become
payable prior to the Date of Termination, but which have not yet been paid to
the Executive, (ii) any accrued vacation pay through the Date of Termination,
and (iii) the Executive’s business expenses that have not been reimbursed by the
Company as of the Date of Termination that were incurred by the Executive prior
to the Date of Termination in accordance with the applicable Company policy (the
sum of the amounts described in subclauses (i) through (iii), the “Accrued
Obligations”);
 
(B)    notwithstanding any provision of any annual cash incentive plan to the
contrary, the Company shall pay to the Executive a lump sum amount, in cash,
equal to the sum of (1) any unpaid incentive compensation which has been
determined by the Committee to be payable to the Executive under any such plan
for a completed fiscal year preceding the Date of Termination and which, as of
the Date of Termination, is contingent only upon the Executive’s continued
employment to a subsequent date, and (2) with respect to any completed or
uncompleted fiscal year for which the annual incentive compensation amount
pursuant to an outstanding award under any such plan has not been determined as
of the Date of Termination, the greater of (i) one hundred percent (100%) of the
Executive’s target award for such fiscal year assuming (if necessary) that the
Executive had continued to receive through the end of such fiscal year his
annual rate of base salary in effect immediately prior to the Effective Date, or
(ii) the amount determined by applying to such target award the payout multiple
calculated by annualizing the Company’s results for the portion of the fiscal
year ended as of the last day of the most recent fiscal quarter ended prior to
the Date of Termination and determining the financial performance portions of
the annual incentive based on such annualized results (assuming that the
Committee would not exercise discretion to pay above the stretch level but would
exercise discretion to make financial performance adjustments
 
7

--------------------------------------------------------------------------------


consistent with those approved for the most recent fiscal year), and by assuming
that the Executive’s individual goals for such fiscal year were all met and that
the Committee exercised discretion to pay the individual goals portion of the
annual incentive using the same payout multiple as determined for the financial
performance portion;
 
(C)    in lieu of any further salary for periods subsequent to the Date of
Termination, the Company shall pay to the Executive in a single payment an
amount in cash equal to [one (1)]2 [one and one-half (1½)]3 times the sum of (1)
the greater of (i) the Executive’s annual rate of base salary in effect on the
Date of Termination or (ii) the Executive’s annual rate of base salary in effect
immediately prior to the Effective Date and (2) the greater of (i) the average
of the last three annual bonuses (annualized in the case of any bonus paid with
respect to a partial year) paid to, or earned by, the Executive preceding the
Date of Termination (taking into account the Executive’s full economic value
added (EVA) bonuses at the time such bonuses were declared with respect to a
fiscal year, even though payment of a portion of such bonuses was deferred) or
(ii) the Executive’s target bonus as most recently established by the Committee;
 
(D)    any unpaid balance in the Executive’s bonus bank under any of the
Company’s Economic Value Added Bonus Plans, if applicable, shall be vested and
paid to the Executive;
 
(E)    for an [eighteen (18)]4[twelve (12)]5 month period after the Date of
Termination, the Company shall arrange to provide the Executive, his spouse and
his dependents with life, accident and health insurance benefits substantially
similar to those which the Executive was receiving immediately prior to the
Effective Date, at no greater cost to the Executive than the after tax cost (as
determined by the Committee using the highest individual marginal Federal and
applicable state and local income tax rates) to the Executive immediately prior
to the date of such Effective Date, as applicable; provided, however, that, in
the case of health insurance benefits, such coverage shall, to the maximum
extent available, be considered to be provided pursuant to COBRA, and the
Executive shall be required to make the necessary election of such
coverage.  Notwithstanding the foregoing, (i) the Company shall not provide any
benefit otherwise receivable by the Executive pursuant to this subparagraph (E)
to the extent that a similar benefit is actually received by the Executive from
a subsequent employer during such [eighteen (18)]6 [twelve (12)]7 month period,
and any such benefit actually received by the Executive shall be reported to the
Company, and (ii) to the extent required in order to comply with Section 409A of
the Code, in no event shall any such benefits be provided beyond the end of the
second calendar year that begins after the Executive’s “separation from service”
within the meaning of Section 409A of the Code;
 
 

--------------------------------------------------------------------------------

2           For Tier 3 executives. 
3           For Tier 2 executives. 
4           For Tier 2 executives. 
5           For Tier 3 executives. 
6           For Tier 2 executives. 
7           For Tier 3 executives.
8

--------------------------------------------------------------------------------


(F)    if any amounts previously contributed by the Company to the Executive’s
account under the Schnitzer Steel Industries, Inc. Retirement Plan (the “401(k)
Plan”) are unvested and therefore forfeited under the terms of the 401(k) Plan
as a result of the Executive’s termination of employment, the Company shall pay
to the Executive an amount equal to the forfeited balance, and if any accrued
benefit for the Executive under the Pension Retirement Plan for Employees of
Schnitzer Steel Industries, Inc. and Affiliated Employers (the “Pension
Retirement Plan”) is unvested and therefore forfeited under the terms of the
Pension Retirement Plan as a result of the Executive’s termination of
employment, the Company shall pay to the Executive an amount equal to the
actuarial lump sum value of such forfeited benefit, plus, in each such case, an
additional cash payment to fully gross up any taxes imposed on such amounts and
additional cash payment (as determined by the Company using the highest
individual marginal Federal and applicable state and local income tax rates);
 
(G)    all options to purchase Company common stock then held by the Executive
shall become immediately vested and exercisable in full, and remain exercisable
as if the Executive continued to be employed by the Company for the entire term
of such options, and any restricted stock or restricted stock units then held by
the Executive under which vesting is based solely on continued employment with
the Company shall become immediately vested; and
 
(H)    with respect to any outstanding performance share award held by the
Executive under a Long-Term Incentive Award Agreement with the Company, if a
Company Sale (as defined in the Long-Term Incentive Award Agreement) triggering
an award payout thereunder has not occurred as of the later of the Date of
Termination or the Effective Date, the Company shall issue to the Executive the
number of shares that would have been issued under the award if a Company Sale
had occurred on the later of the Date of Termination or the Effective Date.
 
(2)    to the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Executive any Other Benefits (as defined in Section 4).
 
Notwithstanding the foregoing provisions of this Section 3(a), to the extent
required in order to comply with Section 409A of the Code, cash amounts that
would otherwise be payable under this Section 3(a) during the six-month period
immediately following the Date of Termination shall instead be paid, with
interest on any delayed payment at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Code (“Interest”), on the first business day after
the date that is six months following the Executive’s “separation from service”
within the meaning of Section 409A of the Code.
 
Notwithstanding the foregoing, the Company's obligations to pay or provide any
amounts or benefits required by Section 3(a)(1) shall (1) cease as of the date
the Executive is determined by a court of competent jurisdiction to have
breached any of the provisions of Section 7 and (2) be conditioned on the
Executive signing a general release of claims in favor of the Company and its
affiliates, in the form attached hereto as Exhibit A, or which is otherwise
satisfactory to the Company, and the expiration of any revocation period
provided for in such release, all within sixty (60) days following the Date of
Termination.
 
9

--------------------------------------------------------------------------------


(b)    Death.  If the Executive’s employment is terminated by reason of the
Executive’s death during the Change of Control Period, the Company shall provide
the Executive’s estate or beneficiaries with the Accrued Obligations and the
timely payment or delivery of the Other Benefits, and shall have no other
severance obligations under this Agreement.  The Accrued Obligations shall be
paid to the Executive’s estate or beneficiary, as applicable, in a lump sum in
cash within thirty (30) days of the Date of Termination.  With respect to the
provision of the Other Benefits, the term “Other Benefits” as utilized in this
Section 3(b) shall include, without limitation, and the Executive’s estate
and/or beneficiaries shall be entitled to receive, benefits provided by the
Company and the Affiliated Companies under such plans, programs, practices and
policies relating to death benefits as in effect with respect to the Executive
and his beneficiaries at any time during the one hundred twenty (120)-day period
immediately preceding the Effective Date or, if more favorable to the
Executive’s estate and/or the Executive’s beneficiaries, as in effect on the
date of the Executive’s death.
 
(c)    Disability.  If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Change of Control Period, the Company shall
provide the Executive with the Accrued Obligations and the timely payment or
delivery of the Other Benefits, and the Company shall have no other severance
obligations under this Agreement.  The Accrued Obligations shall be paid to the
Executive in a lump sum in cash within thirty (30) days of the Date of
Termination, provided, that to the extent required in order to comply with
Section 409A of the Code, amounts and benefits to be paid or provided under this
Section 3(c) shall be paid or provided, with Interest, to the Executive on the
first business day after the date that is six months following the Executive’s
“separation from service” within the meaning of Section 409A of the Code.  With
respect to the provision of the Other Benefits, the term “Other Benefits” as
utilized in this Section 3(c) shall include, and the Executive shall be entitled
after the Disability Effective Date to receive, disability and other benefits
provided by the Company and the Affiliated Companies with respect to the
Executive and his family in the event of disability in accordance with such
plans, programs, practices and policies relating to disability, if any, as in
effect with respect to the Executive and his family at any time during the one
hundred twenty (120)-day period immediately preceding the Effective Date or, if
more favorable to the Executive and/or the Executive’s family, as in effect at
any time thereafter with respect to the Executive and his family.
 
(d)    Cause; Other Than for Good Reason.  If the Executive’s employment is
terminated for Cause during the Change of Control Period, the Company shall
provide the Executive with the Executive’s base salary through the Date of
Termination and the timely payment or delivery of the Other Benefits, and the
Company shall have no other severance obligations under this Agreement.  If the
Executive voluntarily terminates employment during the Change of Control Period,
excluding a termination for Good Reason, the Company shall provide to the
Executive the Accrued Obligations and the timely payment or delivery of the
Other Benefits, and the Company shall have no other severance obligations under
this Agreement.  In such case, all the Accrued Obligations shall be paid to the
Executive in a lump sum in cash within thirty (30) days of the Date of
Termination, provided, that to the extent required in order to comply with
Section 409A of the Code, amounts and benefits to be paid or provided under this
sentence of Section 3(d) shall be paid or provided, with Interest, to the
 
10

--------------------------------------------------------------------------------


Executive on the first business day after the date that is six months following
the Executive’s “separation from service” within the meaning of Section 409A of
the Code.
 
Section 4.    Non-exclusivity of Rights.  Nothing in this Agreement shall
prevent or limit the Executive’s continuing or future participation in any Plan,
program, policy or practice provided by the Company or the Affiliated Companies
and for which the Executive may qualify, nor, subject to Section 9(f), shall
anything herein limit or otherwise affect such rights as the Executive may have
under any other contract or agreement with the Company or the Affiliated
Companies.  Amounts that are vested benefits or that the Executive is otherwise
entitled to receive under any Plan, policy, practice or program of or any other
contract or agreement with the Company or the Affiliated Companies at or
subsequent to the Date of Termination (“Other Benefits”) shall be payable in
accordance with such Plan, policy, practice or program or contract or agreement,
except as explicitly modified by this Agreement.  Without limiting the
generality of the foregoing, the Executive’s resignation under this Agreement
with or without Good Reason, shall in no way affect the Executive’s ability to
terminate employment by reason of the Executive’s “retirement” under any
compensation and benefits plans, programs or arrangements of the Affiliated
Companies, including without limitation any retirement or pension plans or
arrangements or to be eligible to receive benefits under any compensation or
benefit plans, programs or arrangements of the Affiliated Companies, including
without limitation any retirement or pension plan or arrangement of the
Affiliated Companies or substitute plans adopted by the Company or its
successors, and any termination which otherwise qualifies as Good Reason shall
be treated as such even if it is also a “retirement” for purposes of any such
plan.  Notwithstanding the foregoing, if the Executive receives payments and
benefits pursuant to Section 3(a) of this Agreement, the Executive shall not be
entitled to any severance pay or benefits under any severance plan, program or
policy of the Company and the Affiliated Companies, unless otherwise
specifically provided therein in a specific reference to this Agreement.  
 
Section 5.    Full Settlement.  The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense, or other claim, right or action that the Company may have against the
Executive or others.  In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement, and such amounts
shall not be reduced whether or not the Executive obtains other employment.  The
Company agrees to pay as incurred (within 10 days following the Company’s
receipt of an invoice from the Executive; provided, however, that in no event
shall any such payments be made later than the last day of the Executive’s
taxable year following the taxable year in which the fee or expense was
incurred), to the full extent permitted by law, all legal fees and expenses that
the Executive may reasonably incur as a result of any contest (regardless of the
outcome thereof) by the Company, the Executive or others (a) concerning the
validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof (including as a result of any
contest by the Executive concerning the amount of any payment pursuant to this
Agreement), (b) in connection with any tax audit or proceeding to the extent
attributable to the application of Section 4999 or 409A of the Code to
 
11

--------------------------------------------------------------------------------


any payment or benefit provided hereunder or otherwise by the Company or any
Affiliated Company or (c) otherwise relating to the Executive’s employment, or
termination of employment, with the Company or any Affiliated Company; provided,
however, that the Executive shall be obligated to reimburse the Company for all
such payments if the action of the Executive is determined by a court of
competent jurisdiction or by an arbitrator to have been frivolous.
 
Section 6.    Treatment of Parachute Payments.
 
(a)    Anything in this Agreement to the contrary notwithstanding and except as
set forth below, in the event it shall be determined that any Payment would be
subject to the Excise Tax, then the Executive shall be entitled to receive an
additional payment (the “Gross-Up Payment”) in an amount such that, after
payment by the Executive of all taxes (and any interest or penalties imposed
with respect to such taxes), including, without limitation, any income taxes
(and any interest and penalties imposed with respect thereto) and Excise Tax
imposed upon the Gross-Up Payment, but excluding any income taxes and penalties
imposed pursuant to Section 409A of the Code, the Executive retains an amount of
the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments.  Notwithstanding the foregoing provisions of this Section 6(a), if it
shall be determined that the Executive is entitled to the Gross-Up Payment, but
that the Parachute Value of all Payments is less than one hundred ten percent
(110%) of the Safe Harbor Amount, then no Gross-Up Payment shall be made to the
Executive and the amounts payable under this Agreement shall be reduced so that
the Parachute Value of all Payments, in the aggregate, equals the Safe Harbor
Amount (the “Capped Benefit”).  The reduction of the amounts payable hereunder,
if applicable, shall be made by first reducing the payments under Section
3(a)(1), unless an alternative method of reduction is elected by the Executive
(provided, however, that such election shall be subject to approval by the
Company if made on or after the date on which the event that triggers the
relevant Payment occurs), and in any event shall be made in such a manner as to
maximize the Value of all Payments actually made to the Executive.  For purposes
of reducing the Payments to the Safe Harbor Amount, only amounts payable under
this Agreement (and no other Payments) shall be reduced.  If the reduction of
the amount payable under this Agreement would not result in a reduction of the
Parachute Value of all Payments to the Safe Harbor Amount, no amounts payable
under the Agreement shall be reduced pursuant to this Section 6(a).  The
Company’s obligation to make Gross-Up Payments under this Section 6 shall not be
conditioned on the Executive’s termination of employment.
 
(b)    Subject to the provisions of Section 6(c), all determinations required to
be made under this Section 6, including whether and when a Gross-Up Payment is
required, the amount of such Gross-Up Payment and the assumptions to be utilized
in arriving at such determination shall be made by a nationally recognized
certified public accounting firm (other than one that is serving as accountant
or auditor for the individual, entity or group effecting the Change of Control)
designated by the Company and reasonably acceptable to the Executive (the
“Accounting Firm”).  The Accounting Firm shall provide detailed supporting
calculations both to the Company and the Executive within fifteen (15) business
days of the receipt of notice from the Executive that there has been a Payment
or such earlier time as is requested by the
 
12

--------------------------------------------------------------------------------


Company.  All fees and expenses of the Accounting Firm shall be borne solely by
the Company.  Any Gross-Up Payment, as determined pursuant to this Section 6,
shall be paid by the Company to the Executive within five (5) days of the
receipt of the Accounting Firm’s determination.  Any determination by the
Accounting Firm shall be final and binding upon the Company and the
Executive.  As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments that will not have been made by
the Company should have been made (the “Underpayment”), consistent with the
calculations required to be made hereunder.  In the event the Company exhausts
its remedies pursuant to Section 6(c) and the Executive thereafter is required
to make a payment of any Excise Tax, the Accounting Firm shall determine the
amount of the Underpayment that has occurred (including, if such redetermination
causes the Capped Benefit to no longer apply, the full amount of the Excise Tax)
and any such Underpayment (plus any interest, penalties or additions payable by
the Executive with respect to such Underpayment) shall be promptly paid by the
Company to or for the benefit of the Executive.
 
(c)    The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment.  Such notification shall be given as soon as
practicable, but no later than ten (10) business days after the Executive is
informed in writing of such claim.  The Executive shall apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid.  The Executive shall not pay such claim prior to the expiration of the
thirty (30)-day period following the date on which the Executive gives such
notice to the Company (or such shorter period ending on the date that any
payment of taxes with respect to such claim is due).  If the Company notifies
the Executive in writing prior to the expiration of such period that the Company
desires to contest such claim, the Executive shall:
 
(1)    give the Company any information reasonably requested by the Company
relating to such claim,
 
(2)    take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,
 
(3)    cooperate with the Company in good faith in order effectively to contest
such claim, and
 
(4)    permit the Company to participate in any proceedings relating to such
claim;
 
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses.  Without limitation on the foregoing provisions of this Section 6(d),
the
 
13

--------------------------------------------------------------------------------


Company shall control all proceedings taken in connection with such contest,
and, at its sole discretion, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the applicable taxing
authority in respect of such claim and may, at its sole discretion, either pay
the tax claimed to the appropriate taxing authority on behalf of the Executive
and direct the Executive to sue for a refund or contest the claim in any
permissible manner, and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that, if the Company pays such claim and directs
the Executive to sue for a refund, the Company shall indemnify and hold the
Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties) imposed with respect to such payment or with
respect to any imputed income in connection with such payment; and provided,
further, that any extension of the statute of limitations relating to payment of
taxes for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested
amount.  Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which the Gross-Up Payment would be payable hereunder,
and the Executive shall be entitled to settle or contest, as the case may be,
any other issue raised by the Internal Revenue Service or any other taxing
authority.
 
(d)    If, after the receipt by the Executive of a Gross-Up Payment or payment
by the Company of an amount on the Executive’s behalf pursuant to Section 6(c),
the Executive receives any refund with respect to the Excise Tax to which such
Gross-Up Payment relates or with respect to such claim, the Executive shall
(subject to the Company’s complying with the requirements of Section 6(c), if
applicable) promptly pay to the Company the amount of such refund (together with
any interest paid or credited thereon after taxes applicable thereto).  If,
after payment by the Company of an amount on the Executive’s behalf pursuant to
Section 6(c), a determination is made that the Executive shall not be entitled
to any refund with respect to such claim and the Company does not notify the
Executive in writing of its intent to contest such denial of refund prior to the
expiration of thirty (30) days after such determination, then the amount of such
payment shall offset, to the extent thereof, the amount of Gross-Up Payment
required to be paid.
 
(e)    Notwithstanding any other provision of this Section 6, the Company may,
in its sole discretion, withhold and pay over to the Internal Revenue Service or
any other applicable taxing authority, for the benefit of the Executive, all or
any portion of any Gross-Up Payment, and the Executive hereby consents to such
withholding.
 
(f)    Definitions.  The following terms shall have the following meanings for
purposes of this Section 6:
 
(1)    “Excise Tax” shall mean the excise tax imposed by Section 4999 of the
Code, together with any interest or penalties imposed with respect to such
excise tax.
 
(2)    “Parachute Value” of a Payment shall mean the present value as of the
date of the change of control for purposes of Section 280G of the Code of the
portion of such Payment that constitutes a “parachute payment” under Section
280G(b)(2), as determined by
 
14

--------------------------------------------------------------------------------


the Accounting Firm for purposes of determining whether and to what extent the
Excise Tax will apply to such Payment.
 
(3)    A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise.
 
(4)    The “Safe Harbor Amount” means two and ninety-nine one hundredths (2.99)
times the Executive’s “base amount,” within the meaning of Section 280G(b)(3) of
the Code.
 
(5)    “Value” of a Payment shall mean the economic present value of a Payment
as of the date of the change of control for purposes of Section 280G of the
Code, as determined by the Accounting Firm using the discount rate required by
Section 280G(d)(4) of the Code.
 
Section 7.    Restrictive Covenants.  The Executive agrees that the compensation
and benefits payable to the Executive under this Agreement are conditioned on
the Executive’s agreement to and compliance with the following restrictive
covenants.  If the Executive breaches any of the following restrictive
covenants, then, in addition to any other remedies available to the Company at
law or in equity, the Executive will be obligated to repay to the Company all
amounts paid to the Executive under this Agreement to which the Executive was
not otherwise entitled.  The Executive further acknowledges and agrees that the
Executive is entering into this Agreement in the Executive’s additional capacity
as a shareholder of the Company, and understand that the restraints contained in
this Agreement are likely to be desired by any party effecting the Change of
Control, and that the Executive will benefit financially by providing such a
covenant in advance of such an event.
 
(a)    Confidential Information.  The Executive reaffirms that he or she holds
and shall continue to hold in a fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge or data relating to
the Company or the Affiliated Companies, and their respective businesses, which
information, knowledge or data shall have been obtained by the Executive during
the Executive’s employment by the Company or the Affiliated Companies and which
information, knowledge or data shall not be or become public knowledge or known
within the relevant trade or industry (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement).  After
termination of the Executive’s employment with the Company, the Executive shall
not, without the prior written consent of the Company or as may otherwise be
required by law or legal process or by any administrative or legislative body
(including any committee thereof) with actual or apparent jurisdiction to order
such information, knowledge or data to be disclosed, and then only to the extent
required, after prompt notice, if permitted by law, to the Company of any such
order, or in connection with any litigation involving this Agreement,
communicate or divulge any such information, knowledge or data to anyone other
than the Company and those persons designated by the Company.
 
15

--------------------------------------------------------------------------------


(b)    Non-Competition.  If the Executive becomes entitled to receive benefits
under Section 3(a) of this Agreement, then from the Executive’s Date of
Termination and continuing until the [date which is eighteen (18) months
following]8 [first anniversary of]9 the later of the Date of Termination or the
Effective Date (the “Restricted Period”), the Executive shall not, without the
prior written consent of the Company, directly or indirectly, render services of
a business, professional or commercial nature (whether for compensation or
otherwise) to any person or entity competitive with the business engaged in by
the Company or any of its subsidiaries within twelve (12) months prior to such
Date of Termination, or serve as an officer, director, employee, partner,
member, owner, consultant or independent contractor in any entity which is
competitive with the business engaged in by the Company or any of its
subsidiaries within twelve (12) months prior to such Date of
Termination.  Notwithstanding the foregoing, nothing shall prevent the Executive
from owning publicly traded securities issued by any such competitive entity,
provided that the ownership thereof by the Executive does not constitute more
than five percent (5%) of all of such entity’s publicly traded outstanding
securities.
 
(c)    Non-Solicitation.  If the Executive becomes entitled to receive benefits
under Section 3(a) of this Agreement, then during the Restricted Period, the
Executive shall not, directly or indirectly, for himself or on behalf of any
other person or entity, solicit for employment any person who at any time during
the then immediately preceding twelve (12) month period shall have been an
employee of the Company or any of its subsidiaries (other than any such person
whose employment was terminated by the Company prior to such employment,
engagement or retention), or contact any supplier, customer or employee of the
Company or any of its subsidiaries for the purpose of soliciting or diverting
any such supplier, customer or employee from its business relationship with the
Company or any of its subsidiaries or otherwise intentionally interfering with
the business relationship of the Company or any of its subsidiaries with any of
the foregoing.
 
(d)    No Withholding of Amounts.  In no event shall an asserted violation of
the provisions of this Section 7 constitute a basis for deferring or withholding
any amounts otherwise payable to the Executive under this Agreement.
 
(e)    Savings Clause.  The Executive agrees that if (i) any portion of the
Executive’s covenants in this Section 7 is held to be invalid or unenforceable,
the covenant should be modified or severed by the court, and otherwise enforced
to the maximum extent permissible, or (ii) a court determines that any portion
of the Executive’s covenants in this Section 7 is unenforceable as written, the
maximum reasonable restrictions of time, scope of activities, and geographic
area should be substituted for any such restrictions found unenforceable as
written.
 
Section 8.    Successors. 
 
(a)    This Agreement is personal to the Executive, and, without the prior
written consent of the Company, shall not be assignable by the Executive other
than by will or the
 

--------------------------------------------------------------------------------

8           For Tier 2 executives. 
9           For Tier 3 executives.
16

--------------------------------------------------------------------------------


laws of descent and distribution.  This Agreement shall inure to the benefit of
and be enforceable by the Executive’s legal representatives.
 
(b)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.  Except as provided in Section 8(c),
without the prior written consent of the Executive this Agreement shall not be
assignable by the Company.
 
(c)    The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.  “Company”
means the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid that assumes and agrees to perform this Agreement by
operation of law or otherwise.
 
Section 9.    Miscellaneous. 
 
(a)    This Agreement shall be governed by and construed in accordance with the
laws of the State of Oregon, without reference to principles of conflict of
laws.  The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect.  This Agreement may not be amended or modified
other than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.
 
(b)    All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:
 
 
If to the Executive:

 
At the most recent address on file at the Company.
 
 
If to the Company:

 
Schnitzer Steel Industries, Inc.
Attention:  General Counsel10
3200 NW Yeon Avenue
Portland, Oregon 97210
 
or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.
 
(c)    The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.
 

--------------------------------------------------------------------------------

10           CEO for General Counsel.
17

--------------------------------------------------------------------------------


(d)    The Company may withhold from any amounts payable under this Agreement
such United States federal, state or local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation.
 
(e)    The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder (including, without limitation, the
right of the Executive to terminate employment for Good Reason pursuant to
Sections 2(c)(1) through 2(c)(7)) shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement, except as
specifically provided in this Agreement (including, without limitation, the
provision of Section 2(c) for written notice by the Executive).
 
(f)    The Executive and the Company acknowledge that, except as may otherwise
be provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company is “at will” and,
subject to Section 1(f), prior to the Effective Date, the Executive’s employment
may be terminated by either the Executive or the Company at any time prior to
the Effective Date, in which case the Executive shall have no further rights
under this Agreement.  From and after the Effective Date, except as specifically
provided herein, this Agreement shall supersede any other agreement between the
parties with respect to the subject matter hereof.
 
(g)    Compensation or benefits provided by this Agreement are intended to
comply with, or be exempt from, Section 409A of the Code, and this Agreement
shall be interpreted and administered in a manner that is consistent with such
intention.  If any compensation or benefits provided by this Agreement may
result in the application of Section 409A of the Code, the Company shall, in
consultation with the Executive, modify the Agreement in the least restrictive
manner necessary in order to exclude such compensation from the definition of
“deferred compensation” within the meaning of such Section 409A of the Code or
in order to comply with the provisions of Section 409A of the Code, other
applicable provision(s) of the Code and/or any rules, regulations or other
regulatory guidance issued under such statutory provisions and without any
diminution in the value of the payments to the Executive.
 
(h)    The respective rights and obligations of the parties to this Agreement
hereunder shall survive any termination of this Agreement or the Executive’s
employment with the Company or any Affiliated Company.
 
(i)    This Agreement may be executed in several counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instrument.
 
18

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.
 


 



 

 
 

--------------------------------------------------------------------------------

[Executive]
 
Schnitzer Steel Industries, Inc.
 


 
By:

--------------------------------------------------------------------------------

Name:    John D. Carter
Title:      President and CEO 

 
 

 
19

--------------------------------------------------------------------------------


Exhibit A


 
___________________, 200_
 
[Name]
[Address]
[Address]
 
Re:           Separation Agreement and General Release
 
Dear _________:
 
This letter confirms the termination of your employment with Schnitzer Steel
Industries, Inc. (the “Company”) as of ______________, 20__.
 
In connection with the termination of your employment, the Company is prepared
to provide you with the following severance payments and benefits (which are
described in Section 3(a) of the Change of Control Severance Agreement, dated
_______________, 20__, by and between the Company and you (“Severance
Agreement”) (in each case, less applicable deductions and
withholdings):  ______________________________________________________________________.
 
In order to be eligible to receive the severance payments and benefits described
above to which you are not otherwise entitled, you are required to agree to the
terms contained in this Separation Agreement and General Release, indicate your
agreement by signing and returning this Separation Agreement and General Release
and not revoke your agreement as provided below.
 
In consideration for the Company’s payment of the severance payments and other
benefits described above to which you are not otherwise entitled, you hereby
release the Company and any and all of the Company’s predecessors, successors,
assigns, parents, subsidiaries, affiliates and related entities (collectively,
“Company Entities”) and the present and former officers, directors, employees,
owners, members and agents of the Company and any and all Company Entities
(collectively, “Company Officials”), individually and in their official
capacities, of and from all claims, demands, damages, causes of action or suit,
judgments, costs and agreements of any kind whatsoever, including, but not
limited to, all matters arising out of or relating to your employment with the
Company and/or any and all Company Entities and the termination of your
employment with the Company and/or any and all Company Entities.  This release
includes, but is not limited to, any and all alleged claims based on the
following, in each case as amended from time to time (and any successor
statutes):  the Age Discrimination in Employment Act (including the Older
Workers Benefit Protection Act), the Americans with Disabilities Act, Title VII
of the Civil Rights Act of 1964, the Civil Rights Act of 1866, the Employee
Retirement Income Security Act of 1974 (except any valid claim to recover vested
benefits, if applicable), the Oregon Fair Employment Practices Act, the Oregon
Tort Claims Act, the Oregon Family Leave Act, the Oregon Equal Pay Act, the
Oregon Safe Employment Act, and any common law, public policy, contract (whether
oral or written, express or implied) or tort
 
A-1

--------------------------------------------------------------------------------


law, and any other local, state or federal law, regulation, ordinance or rule
having any bearing whatsoever on the terms and conditions of your employment
and/or the cessation thereof.  By signing this Separation Agreement and General
Release you are providing a complete waiver of all claims that may have arisen,
whether known or unknown, up until the time that this Agreement and General
Release is executed.
 
In addition, you will keep in confidence and will not, except as specifically
authorized in writing by the Company or as otherwise required by law, disclose
to or use for the benefit of any third party any confidential or proprietary
information of or about the Company, any Company Entities or any Company
Officials which you acquired, developed or created by reason of your employment,
except for information that is or becomes public other than through your breach
of this paragraph.
 
You will also promptly return to the Company all documents, materials and
property in your possession, custody or control that are the property of the
Company, any Company Entities or any Company Officials.
 
You agree that you will cooperate with the Company and any Company Entities and
Company Officials and their legal counsel in connection with any current or
future investigation or litigation relating to any matter with which you were
involved or of which you have knowledge or which occurred during your employment
at the Company.  Such assistance will include, but not be limited to,
depositions and testimony and shall continue until such matters are resolved.
 
You agree that the provisions of the Company’s Code of Conduct and any Company
employee handbook and/or any other applicable documents (including, but not
limited to, any provisions relating to confidential and proprietary information
and intellectual property) which contain your obligations that extend beyond
your employment with the Company will continue to remain in full force and
effect.  In addition, you acknowledge and agree that you continue to be bound by
the terms of the restrictive covenants set forth in Section 7 of the Severance
Agreement.
 
If you breach this Separation Agreement and General Release, in addition to any
other available remedy, the Company will seek restitution and/or offset of any
payments or benefits provided to the extent permitted by law.  In addition, as
provided in the Severance Agreement, any payments or benefits provided hereunder
will cease as of the date that you are determined by a court of competent
jurisdiction to have breached any of the provisions of Section 7 of the
Severance Agreement.
 
This Separation Agreement and General Release does not affect your entitlement
to previously accrued or vested benefits to which you may be entitled, which are
summarized as follows:
 
·  
You will be paid for any accrued but unused vacation days on a pro-rated basis.

 
·  
Your group health insurance benefits will remain in effect until
__________, 20__.  Upon the termination of your group health insurance benefits,

 
A-2

--------------------------------------------------------------------------------


 
you will be provided separate information regarding your right thereafter to
continue group coverage as required by the Consolidated Omnibus Budget
Reconciliation Act of 1985.

 
·  
Your group life insurance will remain in effect until ___________, 20__.  Upon
the termination of your group life insurance, you will be provided separate
information regarding any right to convert your group life insurance to an
individual policy.

 
·  
You will be provided a separate statement of your benefits, if any, under any
Company savings and/or pension plan.  Your rights to benefits under any Company
savings and/or pension plan will be determined by law and in accordance with the
terms of the specific plan.

 
Since your execution of this Separation Agreement and General Release releases
the Company, any Company Entities and any Company Officials from all claims you
may have, you should review this carefully before signing it.  You can take at
least forty-five (45) days from your receipt of this Separation Agreement and
General Release to consider its meaning and effect and to determine whether you
wish to enter into it.  You are advised to consult with anyone of your choosing,
including an attorney, prior to executing this Separation Agreement and General
Release.
 
Once you have signed this Separation Agreement and General Release, you may
choose to revoke your execution within seven (7) days.  Any revocation of this
Separation Agreement and General Release must be in writing and personally
delivered to ________________, Schnitzer Steel Industries, Inc.,
____________________, ________, ________ __________, or, if mailed, postmarked
within seven (7) days of the date upon which it was signed by you.
 
TO RECEIVE THE SEVERANCE PAYMENT AND OTHER BENEFITS DESCRIBED ABOVE, YOU MUST
SIGN AND RETURN THIS SEPARATION AGREEMENT AND GENERAL RELEASE NO LATER THAN
________________, 20__, AND DELIVER THE ATTACHED LETTER INDICATING THAT YOU DO
NOT WISH TO REVOKE YOUR AGREEMENT NO EARLIER THAN SEVEN (7) DAYS AFTER THE DATE
YOU SIGN THIS SEPARATION AGREEMENT AND GENERAL RELEASE.  This Separation
Agreement and General Release should be returned to ________________, Schnitzer
Steel Industries, Inc., ____________________, ________, ________
__________.  The Company will not make any payments or provide any benefits
pursuant to this Separation Agreement and General Release until after the seven
(7) day period expires and the Company receives the attached letter indicating
that you have not revoked your agreement.
 
A-3

--------------------------------------------------------------------------------


If any portion of this Separation Agreement and General Release is found to be
unenforceable but such portion would be enforceable if some part thereof were
deleted or modified, then such portion will apply with such deletion or
modification as is necessary to make it enforceable to the fullest extent
permitted by law.  If any such portion cannot be modified to be enforceable,
such portion will be deemed severed from this Separation Agreement and General
Release and will not affect the validity or enforceability of the remainder of
this Separation Agreement and General Release.
 
This Separation Agreement and General Release (and the provisions of sections
3(a), 7 and 9 of the Severance Agreement attached hereto) contains the entire
understanding of the parties relating to the subject matter hereof.  You
acknowledge that no representations, oral or written, have been made other than
those expressly set forth herein, and that you have not relied on any other
representations in executing this Separation Agreement and General
Release.  This Separation Agreement and General Release may be modified only in
a document signed by the parties and referring specifically hereto.
 
Sincerely yours,
 
Schnitzer Steel Industries, Inc.
 
[Name]
[Title]
 
 
A-4

--------------------------------------------------------------------------------


ACKNOWLEDGMENT
 
I AGREE TO THE TERMS AND CONDITIONS SPECIFIED IN THIS SEPARATION AGREEMENT AND
GENERAL RELEASE, AND I INTEND TO RELEASE ALL CLAIMS THAT I MAY HAVE AGAINST THE
COMPANY, ANY COMPANY ENTITIES AND ANY COMPANY OFFICIALS.  I UNDERSTAND THAT THIS
SEPARATION AGREEMENT AND GENERAL RELEASE CREATES A TOTAL AND UNLIMITED RELEASE
OF ALL CLAIMS, WHETHER KNOWN OR UNKNOWN, EXISTING AS OF THIS DATE THAT I MAY
HAVE AGAINST THE COMPANY, ANY COMPANY ENTITIES AND ANY COMPANY OFFICIALS.
 
I HAVE HAD AMPLE TIME TO REVIEW THIS SEPARATION AGREEMENT AND GENERAL RELEASE
AND TO CONSIDER MY RELEASE OF ALL CLAIMS AS SET FORTH HEREIN.  I AM SIGNING THIS
SEPARATION AGREEMENT AND GENERAL RELEASE KNOWINGLY, VOLUNTARILY AND WITH FULL
UNDERSTANDING OF ITS TERMS AND EFFECTS.  I UNDERSTAND THAT I CAN TAKE AT LEAST
FORTY-FIVE (45) DAYS FROM RECEIPT OF THIS SEPARATION AGREEMENT AND GENERAL
RELEASE TO DETERMINE WHETHER I WISH TO SIGN IT, THAT I HAVE BEEN ADVISED TO
CONSULT WITH AN ATTORNEY PRIOR TO SIGNING IT, AND THAT I HAVE SEVEN (7) DAYS
FROM THE DATE I SIGN THIS SEPARATION AGREEMENT AND GENERAL RELEASE TO REVOKE IT.
 
I ACKNOWLEDGE THAT I HAVE NOT RELIED ON ANY REPRESENTATIONS OR STATEMENTS NOT
SET FORTH HEREIN.  I WILL NOT DISCLOSE THIS SEPARATION AGREEMENT AND GENERAL
RELEASE TO ANYONE EXCEPT TO MY IMMEDIATE FAMILY AND ANY TAX, LEGAL OR OTHER
COUNSEL THAT I HAVE CONSULTED REGARDING THE MEANING OR EFFECT OF THIS SEPARATION
AGREEMENT AND GENERAL RELEASE, EXCEPT AS OTHERWISE REQUIRED BY LAW.
 
In witness hereof, I have executed this Separation Agreement and General Release
this ___ day of _________, 20__.
 


 
_________________________
[Name]
 


 
YOU MUST RETURN THE ENTIRE SEPARATION AGREEMENT AND GENERAL RELEASE (INCLUDING
THE ACKNOWLEDGMENT PAGES).
 
A-5

--------------------------------------------------------------------------------


 
 
____________________, 20__
 












[Name]
[Title]
Schnitzer Steel Industries, Inc.
[Address]
[Address]
 
Re:           Separation Agreement and General Release
 
Dear _____________:
 
On _______________, 20__, I executed a Separation Agreement and General Release
between Schnitzer Steel Industries, Inc. and me.  I was advised in writing to
consult with an attorney or other advisor of my choosing prior to signing the
Separation Agreement and General Release.
 
At least seven (7) days have elapsed since I executed the above-mentioned
Separation Agreement and General Release, and I have not revoked my acceptance
or execution thereof.  I hereby request that Schnitzer Steel Industries, Inc.
provide me with the payments and/or benefits described in that Separation
Agreement and General Release.
 

 

 
Very truly yours,
 


 
______________________ 

 
 
 

--------------------------------------------------------------------------------

